Case 2:20-cv-00012-JRS-MJD Document 66 Filed 03/11/21 Page 1 of 2 PageID #: 772


                                UNITED STATES DISTRICT COURT
                                                                                 FILED
                                  SOUTHERN DISTRICT OF INDIANA               03/11/2021
                                        TERRE J:WJIE DIVISICN
                                                                        U.S. DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF INDIANA
                                         )                              Roger A.G. Sharpe, Clerk
     MARTIN S. GOTTESFELD, pno ~e,       )
           Petitioner,                   )
               v.                        )     No. 2:20-cv-00012-JRS-MJD
     B. I.AMMER, Warden of               )
     The FCI Terre Haute, Indiana,       )
           Respondent.                   ))
    --------
                                   MOTION FOR A.N EXTENSION
            Petitioner Martin S. Gottesfeld (hereinafter the "petitioner"), pno        ~e,

    hereby moves The Honorable-·Court for an extension of time in which to file his
    amended reply in support of the instant petition until Thursday, April 15,
    2021.
            In support of this motion ·the petitioner herewith provides and
    respectfully directs The Court's attention to Declaration of Martin S.
    Gottesfeld (Sunday, February 28, 2021). Exhibit 1.
            The petitioner also ·:.: notes that the filing of his reply brief in his
    .direct appeal took three weeks longer than anticipated in his previous motion
    for an extension and was just completed Friday, February 26, 2021. See          Un-i;ted

    S~a.;t~   v.   Go~~6eR.d,   18-1669 (1st Cir.) and cfi. instant dkt. 64 at 1.
            Further, the hearing the petitioner anticipated for March 5, 2021, before
    The U.S. District Court for The District of Columbia was cancel4dr:.and a'.
    motion hearing requiring more preparation is now scheduled for March 17, 2021.
    See Bnown v. Fed. Bunea.u. 06 P!U~o~, 19-cv-02795 (RBW) ql<t.\~39,, (D.D.C. Feb.

    19, 2021).
            Amid the preparation for this motion hearing the petitioner is preparing
     to file for bail pending appeal, and, ultimately may do so pno        ~e,   as he.also
     solicits civil representation for the instant matter and other cases. Cfi.,
    a.ga,i.n, Exhibit 1.

                                        - Page 1 of 2 -
Case 2:20-cv-00012-JRS-MJD Document 66 Filed 03/11/21 Page 2 of 2 PageID #: 773


         Respectfully filed under the prison-mailbox rule,;: Hou..6.ton v. Lac.k., 487
     U.S. 266 (1988); by mailing to 'Ihe Court in an envelope bearing sufficient
     affixed pre-paid First Class U.S. postage and tracking no. 9114 9023 0722 4792
     9861 02, handed to Ms. Jamie Wheeler of the FCI Terre Haute CMU unit team in
    her official capacity Sunday, February 28, 2021, or the first opportunity.
     thereafter,


     by:~
         Martin S. Gottesfeld, p~o I.le
         Reg. no. 12982-104/.
         Federal Correctional Institution
         P.O. Box 33
         Terre Haute, IN 47808

                                 CERTIFICATE OF SERVICE
          I, Martin S. Gottesfeld,   p~o   I.le, certify that I mailed a copy of the

     foregoing document to counsel for the respondent in the above-captioned case
     in an envelope bearing sufficient affixed pre-paid First Class U.S. postage,
    handed to Ms. Jamie Wheeler of the FCI Terre Haute CMU unit team in her
     official capacityoSfim:iciyy February 28, 2021, or the first opportunity
     thereafter,


      by:~6--
          Martin S. Gottesfeld




                                     - Page 2 of 2 -
